IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-41407
                          Conference Calendar



ZARAIL JOINER,

                                             Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                             Defendant-Appellee.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 9:97-CV-379
                         - - - - - - - - - -

                             June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Zarail Joiner, Texas prisoner # 606409, alleged that he was

subjected to the use of excessive force while confined in a Texas

prison.   Joiner filed a civil rights lawsuit pursuant to 42

U.S.C. § 1983 against the Texas Department of Criminal Justice,

Institutional Division (TDCJ-ID) and against a correctional

officer, Lockwood.    The district court entered a partial judgment

dismissing Joiner’s claims against the TDCJ-ID.      Joiner appeals

this dismissal.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41407
                                 -2-

     We take up the issue of our appellate jurisdiction sua

sponte.   See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).

With certain exceptions created by statute or judicial decision,

our jurisdiction is limited to review of final decisions of the

district courts.   28 U.S.C. §§ 1291, 1292.   A final judgment

“ends the litigation on the merits and leaves nothing for the

court to do but execute the judgment.”     Coopers and Lybrand v.

Livesay, 437 U.S. 463, 467 (1978) (citation and internal

quotation marks omitted).   The federal appellate courts are

authorized to review judgments dismissing “one or more but fewer

than all of the claims or parties,” but may do so only if the

district court expressly certifies that its order is final as to

those claims or parties.    See Fed. R. Civ. P. 54(b); Dardar v.

Lafourche Realty Co., 849 F.2d 955, 957 (5th Cir. 1988).    Absent

a Rule 54(b) certification, the partial disposition of a multi-

claim action does not qualify as an appealable final judgment.

Dillon v. Mississippi Military Dep’t, 23 F.3d 915, 917 (5th Cir.

1994).

     The district court’s ruling challenged by Joiner did not end

the litigation on the merits.   It is not final, nor is it an

appealable interlocutory order.   Finally, it was not certified as

a partial final judgment pursuant to Rule 54(b).    It is therefore

beyond this court’s appellate jurisdiction.

     The appeal is DISMISSED for lack of jurisdiction.